          Case 2:18-cv-03780-JAT Document 24 Filed 06/06/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       O.P.E.N. America Incorporated,                 NO. CV-18-03780-PHX-JAT
10                     Petitioner,                      SCHEDULING ORDER
11       v.
12       Ruth LLC, et al.,
13                     Respondents.
14
15             As ordered by the Court, the parties filed a joint Proposed Case Management Plan.
16   (Doc. 23). The Court now sets the deadlines in this case as follows:
17             IT IS ORDERED that all discovery, including depositions of parties, witnesses,
18   answers to interrogatories, and supplements to interrogatories must be completed by
19   September 6, 2019. In no event, however, shall this provision alter the duties and
20   obligations imposed on the parties by Federal Rule of Civil Procedure 26(e). This Order
21   contemplates that each party will conduct discovery in an expeditious manner so as to
22   complete, within the deadline, any and all discovery.1 Further, in responding to
23   Requests for Admissions, Requests for Production, or Interrogatories, the parties are
24
     1
       The Court will not entertain discovery disputes after the close of discovery barring
25   extraordinary circumstances. Therefore, the parties shall complete all discovery by the
     deadline set forth in this Order (complete being defined as including the time to propound
26   discovery, the time to answer all propounded discovery, the time for the Court to resolve
     all discovery disputes, and the time to complete any final discovery necessitated by the
27   Court’s ruling on any discovery disputes). Thus, “last minute” or “eleventh hour” discovery
     which results in insufficient time to undertake additional discovery and which requires an
28   extension of the discovery deadline will be met with disfavor, and may result in denial of
     an extension, exclusion of evidence, or the imposition of other sanctions.
       Case 2:18-cv-03780-JAT Document 24 Filed 06/06/19 Page 2 of 5



 1   cautioned that the Federal Rules of Civil Procedure do not permit “general” or “global”
 2   objections. Accordingly, the Court will not consider nor rule on objections that are not
 3   specific to the individual request propounded. The Court adopts the limitations on
 4   discovery set forth by the parties in Doc. 23 at page 2. Because the parties did not propose
 5   any expert deadlines in this case, no experts shall be permitted.
 6          IT IS FURTHER ORDERED that notwithstanding any provisions of the Federal
 7   Rules of Civil Procedure or any other provisions of this Order, non-party witnesses shall
 8   not be permitted to attend, either physically, electronically, or otherwise, the deposition of
 9   any other witness in this case without an Order of this Court to the contrary.
10          IT IS FURTHER ORDERED reminding counsel of their duty under Rule 26(e) of
11   the Federal Rules of Civil Procedure to supplement discovery responses within the 30-
12   days-from-discovery-or-revelation deadline set in Doc. 4 at 5-6, ¶8.      The Court requires
13   that all evidence to be offered at trial (other than impeachment evidence) be contained in
14   the Joint Proposed Final Pretrial Order. Therefore, all exhibits and witnesses that may be
15   offered at trial must be disclosed before the discovery deadline and sufficiently in advance
16   of the deadline that meaningful discovery necessitated by such disclosures can reasonably
17   be completed before the discovery deadline. This Order therefore supersedes the “thirty-
18   day before trial” disclosure deadline contained in Rule 26(a)(3) and the “by the fact
19   discovery” default deadline contained in Gen. Ord. No. 17-08. Therefore (1) failure to
20   have timely supplemented a discovery response, including but not limited to witnesses and
21   exhibits, (2) failure to have timely supplemented responses to any other valid discovery
22   requests, or (3) attempting to include any witnesses or exhibits in the joint Proposed Final
23   Pretrial Order that were not previously disclosed in a timely manner so as to allow for
24   meaningful discovery prior to the discovery deadline set forth in this Order, may result in
25   the exclusion of such evidence at trial or the imposition of other sanctions (including
26   attorneys’ fees).
27          IT IS FURTHER ORDERED that discovery motions are prohibited. In the
28   event of a discovery dispute, the parties shall jointly contact the Court via conference call


                                                 -2-
         Case 2:18-cv-03780-JAT Document 24 Filed 06/06/19 Page 3 of 5



 1   to request a telephonic conference. The parties shall not contact the Court regarding a
 2   discovery dispute unless they have been unable to resolve the dispute themselves after
 3   personal consultation2 and sincere efforts to do so, and they are prepared to state to the
 4   court that they agree what is in dispute. The parties shall not file any written materials
 5   related to a discovery dispute without express leave of Court. If the Court does order
 6   written submissions, the movant shall include a statement certifying that counsel could not
 7   satisfactorily resolve the matter after personal consultation and sincere efforts to do so in
 8   accordance with Civil Local Rule 7.2(j).
 9          IT IS FURTHER ORDERED that Petitioner will file its Motion to Compel
10   Arbitration Pursuant to 9 U.S.C. § 4 and Respondents may renew their motions to dismiss
11   for lack of personal jurisdiction and any motion to dismiss based on the first-to-file rule by
12   September 13, 2019.
13          The Court notes the parties also propose this same deadline for filing motions for
14   summary judgment. However, as the Court previously noted, the parties both previously
15   agreed that the Petition to Compel Arbitration had to proceed summarily to trial. (Doc. 22
16   at 2). The parties now propose to add a completely unrealistic summary judgment deadline
17   by proposing a deadline that would have their summary judgment motions fully briefed a
18   mere 11 business day before their proposed trial date. Further, given that the parties agree
19   that this case must proceed to trial, the Court sees no purpose in side tracking the case to
20   consider summary judgment motions. Finally, given (as the Court has already discussed
21   at Doc. 22) that whether there is personal jurisdiction is intertwined with whether the
22   arbitration provision is enforceable, the Court sees no practical method for deciding a
23   summary judgment motion prior to ruling on Plaintiff’s objection to personal jurisdiction.
24   For all of these reasons, the Court will not entertain pre-trial summary judgment motions
25   in this case.
26          IT IS FURTHER ORDERED that the Court notes that Respondents argue this will
27
     2
        If represented by counsel, lead counsel must be on the conference call and have
28   participated in the personal consultation.


                                                 -3-
         Case 2:18-cv-03780-JAT Document 24 Filed 06/06/19 Page 4 of 5



 1   be a trial to a jury.3 Petitioner does not appear to take a position on this issue, perhaps
 2   because there is agreement among the parties on this issue. The parties shall, by September
 3   13, 2019, file a joint brief on whether they agree that this will be a trial to a jury, whether
 4   the demand for jury trial was timely made, and if there is a dispute as to whether this will
 5   be a jury trial, authority supporting their respective positions.
 6          IT IS FURTHER ORDERED setting Trial for Tuesday, November 19, 2019 at
 7   9:00 a.m. This will presumptively be a jury trial, subject to the briefing required above.
 8          IT IS FURTHER ORDERED that the Order Setting Final Pretrial Conference
 9   will: (1) set deadlines for the filing of and response to motions in limine; (2) instruct the
10   parties on their duties in preparing for the Final Pretrial Conference and for trial; and (3)
11   include a form for the completion of the parties’ joint Proposed Final Pretrial Order.
12          IT IS FURTHER ORDERED that all motions for an award of attorneys’ fees shall
13   be accompanied by an electronic spreadsheet, to be e-mailed to the Court and opposing
14   counsel, containing an itemized statement of legal services with all information required
15   by Local Rule 54.2(e)(1). This spreadsheet shall be organized with rows and columns and
16   shall automatically total the amount of fees requested so as to enable the Court to efficiently
17   review and recompute, if needed, the total amount of any award after disallowing any
18   individual billing entries. This spreadsheet does not relieve the moving party of its burden
19   under Local Rule 54.2(d) to attach all necessary supporting documentation to its
20   memorandum of points and authorities filed in support of its motion. A party opposing a
21   motion for attorneys’ fees shall e-mail to the Court and opposing counsel a copy of the
22   moving party’s spreadsheet adding any objections to each contested billing entry (next to
23   each row, in an additional column) so as to enable the Court to efficiently review the
24   objections and recompute the total amount of any award after disallowing any individual
25
26   3
       “Where such an issue is raised, the party alleged to be in default may, except in cases of
     admiralty, on or before the return day of the notice of application, demand a jury trial of
27   such issue, and upon such demand the court shall make an order referring the issue or
     issues to a jury in the manner provided by the Federal Rules of Civil Procedure, or may
28   specially call a jury for that purpose.” 9 U.S.C. § 4.


                                                  -4-
       Case 2:18-cv-03780-JAT Document 24 Filed 06/06/19 Page 5 of 5



 1   billing entries. This spreadsheet does not relieve the non-moving party of the requirements
 2   of Local Rule 54.2(f) concerning its responsive memorandum.
 3         Dated this 6th day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
